Citation Nr: 0019200	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-07 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from June 1941 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for skin 
cancer as a result of exposure to ionizing radiation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim for service connection 
for skin cancer has been obtained by the RO.

2.  The appellant participated in the occupation of Nagasaki, 
and was exposed to no more than 1 rem of ionizing radiation 
in service.

3.  The appellant's skin cancer was not caused by his 
exposure to ionizing radiation in service.

4.  The appellant's skin cancer and other skin diseases were 
first shown medically many years after service, and there is 
no competent medical evidence linking any skin disease to 
active service, to include his exposure to ionizing radiation 
in service.


CONCLUSION OF LAW

Skin cancer, or any other skin disease, was not incurred in 
or aggravated by service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1133, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his skin cancer stems from his 
exposure to ionizing radiation in service.  In this respect, 
he indicates that his radiation exposure occurred during his 
participation in the occupation of Nagasaki immediately 
following the detonation of the atomic bomb.  He states that 
he served as the coxswain of the shore vehicle of the U.S.S. 
TRACY which transported a working party to prepare the 
docking of American vessels.  He was one of the first men to 
officially go ashore Nagasaki.  He indicates that his ship 
arrived in the Nagasaki harbor one full day before the 
official date of occupation, and at least one hour before the 
Marines landed.  He further indicates that he walked the 
shore of Nagasaki without any protective gear.  As such, he 
argues that he was exposed to a higher dose of radiation than 
the official estimations.  His skin cancers appeared in areas 
unprotected by his uniform and cap.  He denies a family 
history of skin cancer, and believes that his disease was 
caused by his in- service exposure to ionizing radiation.  He 
submitted a letter written in service, which presumably 
referred to the landscape of Nagasaki, as "such a mess I 
can't describe." 

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, VA has obtained a radiation dose 
estimate from the Defense Special Weapons Agency (DWSA) and 
medical opinion from the VA Chief Public Health and 
Environmental Hazards Officer.  His service medical records 
are available and all clinical records identified by him as 
pertinent to his claim on appeal have been obtained.  The 
record does not reveal any further evidence which may be 
available concerning the claim on appeal, and the evidence of 
record is sufficient to decide the case.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

Service medical records are negative for complaint, 
treatment, manifestation or diagnosis of skin cancer, to 
include squamous cell and basal cell carcinoma.  His 
induction examination, dated in June 1941, identified skin 
abnormalities on the back of the hands, the left chest, the 
left biceps area and the left cheek area, but otherwise 
indicated a "normal" clinical evaluation of the skin.  His 
separation examination, dated in December 1945, indicated a 
"normal" clinical evaluation of the skin.  His Department 
of Defense Form 214 confirms that he served aboard the U.S.S. 
TRACY as a coxswain.

Post- service, the appellant was first seen by George L. 
Kurita, M.D., P.C., in February 1989 with complaint of skin 
lesions on his right sideburn/pre- auric area and the left 
forearm, wrist and back of hand.  He was subsequently seen 
for a blister on the right inner lip and rough spots on the 
left neck and post auricular area.  Pathological reports 
returned diagnoses of intraepithelial squamous cell carcinoma 
(Bowen's disease) of the left posterior auricular area, 
actinic keratosis with severe dysplastic changes on the skin 
of the left neck and mucocele of the right lower inner lip.  
In September 1998, skin biopsies of lesions of the glabella 
area and center of the forehead revealed a diagnosis of basal 
cell carcinoma.

A History of the U.S.S. TRACY DD 214/DM 19 reveals that she 
was originally assigned the task of surveying the Nagasaki 
channel after the YMS- 401 briefly entered and docked in the 
area on September 10, 1945.  However, her plans were changed 
to rendezvous with an American cruiser, hospital ship and 
escorting destroyers 15 miles southwest of the entrance to 
Nagasaki to pass on information regarding mine- swept waters.  
The TRACY was then assigned the task of independently 
proceeding into the harbor to make arrangements to ready the 
docks to receive ships.  On September 11, 1945, she moored at 
a buoy in the harbor, and a forwarding team went ashore.  
Shortly thereafter, the forwarding boat was sent back for a 
20- man working party to handle the lines of incoming ships.  
It was noted that these were the first men to officially go 
ashore Nagasaki.  The men from TRACY had been on shore for 
well over an hour before several boatloads of Marines were 
dispatched from the incoming ships.  An oral history given by 
a shipman of the TRACY, from the viewpoint of the bridge 
shortly after mooring, described complete demolition of some 
parts of the city with some sections buried beneath rubble.  
A large shipyard on the harbor no longer existed.  This man 
commented that he readily understood the estimate that 20,000 
people had been killed.

Research from DSWA confirmed that the appellant was a member 
of the American occupation forces in Japan following World 
War II.  He was present in the VA- defined Nagasaki area from 
September 11- 16, 1945 while serving aboard the U.S.S. TRACY.  
DSWA noted that a scientific dose reconstruction, entitled 
Radiation Dose Reconstruction U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan, 1945- 1946 (DNA 5512F), had 
determined the maximum possible radiation dose that might 
have been received by any individual who was at Nagasaki for 
the full duration of the American occupation, dated from 
September 1945 to June 1946.  Using all possible "worst 
case" assumptions, the maximum dose any individual 
serviceman might have received from external radiation, 
inhalation and ingestion was less than 1 rem.  However, the 
estimate did not mean that any individual approached that 
level of exposure.  Rather, DSWA indicated that the great 
majority of servicemen had no probable radiation exposure, 
and that the highest dose received by anyone was a few tens 
of millirem.

In a memorandum dated in July 1998, the VA Chief Public 
Health and Environmental Hazards Officer noted that DSWA 
estimated that the appellant was exposed to a dose of less 
than 1 rem during service.  It was noted that the CIRRPC 
Science Panel Report Number 6, 1998, did not provide 
screening doses for skin cancer.  However, it was noted that 
skin cancer usually was attributed to ionizing radiation at 
high doses (e.g. several hundred rads).  According to a study 
entitled Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990 pages 325 to 327, excess numbers of 
basal cell cancers had been reported in margins of irradiated 
areas which had received estimated doses of 9- 12 rads.  In 
light of the above, the VA Chief Public Health and 
Environmental Hazards Officer opined that it was unlikely 
that the appellant's skin cancers could be attributed to 
exposure to ionizing radiation in service.

By letter dated in July 1998, the VA Director of Compensation 
and Pension Service stated that, after review of the report 
issued by the VA Chief of Public Health and Environmental 
Hazards Officer, there appeared to be no reasonable 
possibility that the appellant's skin cancers were the result 
of his in- service exposure to ionizing radiation.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 15 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Squamous cell and basal cell carcinomas, which are forms of 
skin cancer, are not subject to presumptive service 
connection under the provisions of 38 C.F.R. § 3.309(d).  
Actinic keratosis and mucocele are also not subject to 
presumptive service connection under the provisions of 
38 C.F.R. § 3.309(d).  However, skin cancer is subject to 
service connection as a "radiogenic" disease under the 
provisions of 38 C.F.R. § 3.311(b)(2)(vii).  Actinic 
keratosis and mucocele are not "radiogenic" diseases.  Id.

In order for the disease process of skin cancer to be service 
connected under 38 C.F.R. §§ 3.311, it must be shown that the 
appellant was exposed to ionizing radiation during service 
and that his skin cancer was first manifested five years or 
more after his radiation exposure.  38 C.F.R. § 3.311(b) 
(1999).  The appellant, through his participation in the 
occupation of Nagasaki, is deemed to have been a radiation-
exposed veteran, as defined by VA law and regulations.  
38 C.F.R. § 3.309(d)(3)(ii)(B) (1999).  As indicated above, 
his medical records show that his skin cancer was first 
manifested more than five years from his in- service 
exposure.

However, the Board finds, by a preponderance of the evidence, 
that the appellant's skin cancer was not caused by his 
exposure to ionizing radiation in service.  The VA Chief 
Public Health and Environmental Hazards Officer has opined 
that it was unlikely that the appellant's skin cancers were 
caused by exposure to ionizing radiation in service.  In this 
respect, his maximum exposure of 1 rem in service is well 
below the several hundred rad threshold attributed to the 
development of skin cancer and the 9- 12 rad threshold 
attributed to excess numbers of basal cell cancers.  The VA 
Director of Compensation and Pension Service, in a subsequent 
memorandum, stated that there appeared to be "no reasonable 
possibility" that the appellant's skin cancers were the 
result of his exposure to radiation in service.  See Hilkert 
v. West, 12 Vet.App. 145, 149-50 (1999).  Additionally, there 
is no medical evidence of record that shows a causal 
connection between his skin cancer and in- service exposure.  
Accordingly, the claim under 38 C.F.R. § 3.311 must be 
denied.

Nonetheless, as stated above, service connection may be 
granted under the general laws and regulations governing VA 
compensation entitlement.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133 (West 1991).  See also Combee v. Brown, 34 F 3d. 1039 
(Fed.Cir. 1994).  In general, service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995).  Additionally, a 
malignant tumor that is manifested to a degree of 10 percent 
or more within one year of separation from service may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

In this case, there is no evidence that the appellant's skin 
cancer, actinic keratosis and or mucocele were present until 
many years after his separation from service.  It is not 
contended, and it is not shown, that his skin cancer was 
first manifested in service or within one year therefrom.  
Nor is it contended that his actinic keratosis and/or 
mucocele were incurred or aggravated in service.  There is 
also no competent or probative evidence linking any skin 
disease to active service.  Because there is no evidence 
linking skin cancer or any other skin disease to service, 
either on a direct or a presumptive basis, the claim must be 
denied.

In so concluding, the Board is cognizant of the appellant's 
opinion that his skin cancer stems from his in- service 
exposure to radiation.  The Board is also cognizant of his 
argument that he was exposed to a higher dose of ionizing 
radiation than estimated by DSWA.  Generally, he is deemed 
competent to describe symptomatology and factual information 
within his personal knowledge and observation.  However, as a 
lay person, he is not competent to render a medical or 
scientific opinion.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Moreover, the unit history of the U.S.S. TRACY 
reveals that she entered Nagasaki harbor on September 11, 
1945, which is the date used by DSWA.  This history also 
reveals that it was the YMS- 401, and not the U.S.S. TRACY DD 
214/DM 19, which entered Nagasaki prior to the official 
occupation date.  Additionally, the appellant has not 
presented an alternate dose estimate from a credible source.  
38 C.F.R. § 3.311(a)(3) (1999).

The evidence is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).


ORDER

Service connection for skin cancer, or any other skin 
disease, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

